Per curiam.
Dewey N. Hayes, Jr., joined by the State Bar of Georgia, filed a petition for reinstatement of his license to practice law. Hayes was suspended from the practice of law in Georgia for 18 months for his admitted violations of Standard 65 (D) (commingling of attorney’s personal funds with those held in a fiduciary capacity on behalf of clients and failure to properly maintain and administer attorney trust account) of Bar Rule 4-102 (d). Conditions precedent were placed on his reinstatement. In the Matter of Hayes, 272 Ga. 376 (532 SE2d 371) (2000).
The Office of the General Counsel and the State Bar of Georgia *702acknowledge that Hayes has complied with all of the requirements established in the opinion suspending him and recommend that Hayes’ license suspension be lifted and that he be reinstated to the practice of law in the State of Georgia.
Decided January 14, 2002.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Perales & Fernandez, Ralph Perales, for Hayes.
We agree with the recommendation of the State Bar and hereby reinstate Dewey N. Hayes, Jr. to the practice of law in Georgia.

Reinstated.


All the Justices concur.